Title: To James Madison from Mathew Carey, 5 June 1824
From: Carey, Mathew
To: Madison, James


        
          Dear Sir,
          Philada June 5. 1824
        
        You will, I doubt not, have the goodness to pardon the liberty I take, in the present letter, from the motives which lead to it, to serve a valuable citizen, & to promote the utility of some one of the great public institutions in your state, devoted to education on a large scale.
        Mr. John Saunderson, of this city, whom I regard as eminently qualified for a professorship of the learned languages, keeps a seminary for young people here, in which he has had the most brilliant success. But from the great numbers engaged in that department here, his support is barely sufficient for the maintenance of his family, which is very large, having six or seven children. Moreover it is a sphere of action not at all suited to his talents & merits.
        Should any opportunity of promotion offer, I request you will bear him in mind—& authorise suitable persons here to make him undergo an examination, in order to ascertain his qualifications. I remain, respectfully Your obt. hble. servt.
        
          Mathew Carey
        
      